UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22257 Hatteras Global Private Equity Partners Institutional, LLC (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Address of principal executive offices) (Zip code) David B. Perkins 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Name and address of agent for service) Registrant's telephone number, including area code: (919) 846-2324 Date of fiscal year end: March 31 Date of reporting period: June 30, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. SCHEDULE OF INVESTMENTS. The Schedule(s) of Investments is attached herewith. HATTERAS GLOBAL PRIVATE EQUITY PARTNERS INSTITUTIONAL, LLC (a Delaware Limited Liability Company) SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) INVESTMENT TYPE AS A PERCENTAGE OF MEMBERS' CAPITAL PERCENTAGES AS FOLLOWS: Investments in Investment Funds (74.78%) Cost Fair Value Investments in Non-Listed Private Equity Funds (64.96%) China (6.69%) Delta Capital Growth Fund, L.P. a, b $ $ Prax Capital China Growth Fund III (UST), L.P.a, b Total China Investments Germany (5.92%) Pinova Capitala, b Holland (5.95%) HPE PRO Institutional Fund B.V. a, b Hong Kong (5.65%) Orchid Asia V, L.P. a, b India (9.35%) India Business Excellence Fund I, Inc. a, b (45 Class A participating shares) India Equity Partners Fund II, LLC a, b Peepul Capital Fund III, LLC a, b (41 common shares) Total India Investments Switzerland (2.99%) Euroknights VI a, b United Kingdom (9.36%) Elysian Capital I, L.P. a, b United States (19.05%) The Azalea Fund III, L.P. a, b Baird Capital Partners V, L.P. a, b Radius Venture Partners III, L.P.a, b Radius Venture Partners III QP, L.P.a, b The Resilience Fund III, L.P. a, b Total United States Investments Total Investments in Non-Listed Private Equity Funds Investments in Listed Private Equity Funds (9.82%) France (0.76%) Eurazeo (1,399 common shares) Germany (1.35%) Deutsche Beteiligung AG(6,980 common shares) Spain (1.99%) Dinamia Capital Privado(24,691 common shares) United Kingdom (5.72%) Candover Investments PLC b (51,000 common shares) HgCapital Trust PLC (15,708 common shares) SVG Capital PLC b (15,575 common shares) Total United Kingdom Investments Total Investments in Listed Private Equity Funds Total Investments in Investment Funds (Cost $10,079,560) Short-Term Investments (25.99%) Federated Prime Obligations Fund #10, 0.01% c Total Short-Term Investments (Cost $3,974,025) Total Investments (Cost $14,053,585) (100.77%) Liabilities in excess of other assets (-0.77%) ) Members' Capital (100.00%) $ a Investment Funds are issued in private placement transactions and, as such, are restricted as to resale. b Non-income producing. c The rate shown is the annualized 7-day yield as of June 30, 2014. Total cost and fair value of restricted Investment Funds as of June 30, 2014 was $8,638,187 and $9,935,317 respectively. Percentages shown represent fair value as a percentage of Members' capital. The Hatteras Global Private Equity Partners Institutional, LLC (the “Fund”) classifies its assets and liabilities into three levelsbased on the lowest level of input that is significant to the fair value measurement. The three-tier hierarchy distinguishes between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on measurements for disclosure purposes. Various inputs are used in determining the value of the Fund’s investments. The inputs are summarized in the three broad levels listed below: Valuation of Investments · Level 1 – quoted prices (unadjusted) in active markets for identical assets and liabilities. · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The Fund adopted the Financial Accounting Standards Board (“FASB”) amendments to authoritative guidance which require the Fund to disclose details of transfers into and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. For the period ended June 30, 2014, there were no transfers into or out of Level 1, Level 2 or Level 3. It is the Fund’s policy to recognize transfers into and out of all Levels at the end of the reporting period. The following table sets forth information about the levels within the fair value hierarchy at which the Fund's investments are measured as of June 30, 2014: Level 1 Level 2 Level 3 Total Non-Listed Private Equity Funds $
